PER CURIAM.
Caswell Anthony Green mailed from prison on November 14, 1995, a motion seeking relief pursuant to Florida Rule of Criminal Procedure 3.850. Green’s sworn motion states that his direct appeal was per curiam affirmed on October 20, 1993. Based upon the date in Green’s motion, which is actually the date of this court’s opinion, the trial court denied the motion as untimely. However, since the actual date that this court issued its mandate is November 19, 1993, Green’s motion was filed within the two-year time limit.
We, accordingly, reverse and remand for further proceedings. Upon remand the trial court should consider whether this motion is a successive motion, and therefore prohibited, before considering the merits of the motion.
Reversed and remanded.
SCHOONOVER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.